996 So. 2d 666 (2008)
BOYD RACING, LLC d/b/a Delta Downs Race Track & Casino
v.
Cynthia BRIDGES, Secretary of the Department of Revenue.
No. 08-583.
Court of Appeal of Louisiana, Third Circuit.
November 5, 2008.
Geneva Landrum, Louisiana Department of Revenue & Taxation, Baton Rouge, LA, for Defendant-Appellee, Louisiana Department of Revenue and Taxation.
Benjamin Wakefield Mount, Bergstedt & Mount, Lake Charles, LA, Jaye A. Calhoun, Michael H. Rubin, Paul Slocomb West, Juliann Louise Keenan, McGlinchey Stafford, PPLC, Baton Rouge, LA, for Plaintiff-Appellant, Boyd Racing, LLC.
Russell Joseph Stutes Jr., Stutes & Lavergne, LLC, W. Todd Fontenot, Fontenot & Fontenot, Lake Charles, LA, for Defendant-Appellee, Calcasieu Parish Sales and Use Tax Department Louisiana Department of Revenue and Taxation.
Court composed of JIMMIE C. PETERS, ELIZABETH A. PICKETT, and J. DAVID PAINTER, Judges.
PICKETT, Judge.
For the reasons assigned in Boyd Racing, LLC v. Fruge, 08-581 (La.App. 3 Cir. 11/5/08), 996 So. 2d 659, the judgment of the trial court is affirmed. Costs of this appeal are taxed against Boyd Racing, LLC.
AFFIRMED.